Citation Nr: 1335080	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  11-06 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to January 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDING OF FACT

The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the decision to grant service connection for bilateral hearing loss.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b)(West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran filed a claim seeking service connection for bilateral hearing loss in December 2009.  He contends that his current bilateral hearing loss began during his military service as a result of his exposure to small arms and artillery fire.  The Veteran served on active duty in the Marine Corps from May 1973 to January 1982.  His report of separation, ending in June 1977, listed his inservice specialty as mortarman.  Thus, the record establishes that he was exposed to hazardous noise during service.  Available post service treatment records document bilateral hearing loss for VA purposes beginning in April 2010.  Id.  However, earlier treatment records indicate that he was provided with hearing aids in November 2009.

In April 2010, the Veteran underwent a VA audiological examination.  The VA examiner noted that the Veteran's claims file had been reviewed.  An audiological examination revealed findings of bilateral tinnitus and sensorineural hearing loss.  The VA examiner opined that the Veteran's tinnitus was "at least as likely as not" related to his noise exposure in service because frequencies above 4000 hertz may be considered in tinnitus etiology.  The VA examiner further stated, "[t]innitus is as likely as not a symptom associated with the loss of hearing."  As for the Veteran's hearing loss, the VA examiner opined that it was "less likely than not" related to the Veteran's military service.  In support of this opinion, the VA examiner noted that the Veteran's separation examination found him to have normal hearing.

The Veteran's statements are competent evidence to relate a history of noise exposure during service.  Further, there is no reason to doubt the credibility of his statements.  Accordingly, the Board concludes that the Veteran was exposed to noise during service.  The Veteran's statements are also competent to relate a history of having difficulty hearing for many years.  In addition, a VA audiological examination establishes that he has a current bilateral hearing disability.  38 C.F.R. § 3.385.  

The law does not require evidence of a hearing disability in service.  Instead, there need only be a basis for attributing the current disorder to an injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Accordingly, as the VA examiner in 2010 based the opinion that the Veteran's hearing loss was "less likely than not" related to his military service on the basis that normal hearing was found on the service separation examination, the Board finds this opinion is of little, if any probative value.  Id. 

Based on the foregoing, the evidence of record is in equipoise as to whether the Veteran's current bilateral hearing loss was incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As noted above, the VA examiner found the Veteran's tinnitus to be related to his military service.  In support of this opinion, the VA examiner stated, "[t]innitus is as likely as not a symptom associated with the loss of hearing."  Thus, it appears the examiner linked the Veteran's current tinnitus to some degree of inservice hearing loss.  In this regard, "an associated hearing loss is usually present" with tinnitus.  See The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Moreover, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  Id. at Ch. 85, Inner Ear.  

Accordingly, resolving all doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


